Citation Nr: 9925639	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-24 470	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for the service-connected 
arthritis, thoracic spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to October 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Currently the veteran resides within the jurisdiction of the 
Roanoke, Virginia RO.  

The veteran was scheduled for a videoconference hearing 
before a Member of the Board in October 1998; however, he 
failed to respond to the scheduling letter.  In response to a 
request for clarification from the RO, the veteran requested 
a hearing before a Member of the Board in Washington, D.C.  
He was scheduled for and notified of a hearing before a 
Member of the Board in Washington, D.C. in August 1999.  He 
failed to appear for that hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected arthritis, thoracic 
spine, is manifested by moderate to severe limitation of 
motion; neurological symptoms reflective of moderate 
intervertebral disc syndrome are not demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected arthritis, thoracic spine, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991& Supp. 
1998);  38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71(a) 
including  Diagnostic Codes 5288, 5291, 5293 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends that his service-connected back disorder 
is more severe than the current rating indicates.  In an 
April 1975 rating action, service connection was granted and 
a 10 percent rating assigned for arthritis, thoracic spine.  
In that decision, it was noted that, during service, the 
veteran had been found to have structural scoliosis with left 
shoulder higher than right.  A Medical Board report found 
that the veteran was not qualified for retention because of 
the scoliosis, which was considered a congenital condition 
which existed prior to entry and was not aggravated during 
service.  The report of a December 1974 VA examination 
revealed degenerative changes in the upper thoracic spine, 
but no evidence of metastatic lesions or bone destruction.  
As such, service connection for arthritis, thoracic spine, 
was granted on a presumptive basis.  In the April 1975 rating 
decision, it was also noted that scoliosis was a congenital 
or developmental abnormality which was not considered a 
disability under the law.

Post-service medical records include records referable to the 
veteran's August 1993 hospitalization and participation in a 
VA Medical Center Pain Clinic for treatment of his service-
connected arthritis of the thoracic spine.  Upon admission to 
the pain control program, the veteran's pertinent history was 
reviewed.  The veteran reported the onset of back pain during 
service and requested referral to the pain control program 
because of ongoing pain and the need for pain relievers.  The 
discharge diagnoses included degenerative arthritis of the 
spine and chronic benign pain syndrome.  In a November 1993 
rating action, the RO granted a temporary total rating under 
the provisions of 38 C.F.R. § 4.29 (1998) for the period 
August 11, 1993 through September 30, 1993.  Effective 
October 1, 1993, the rating was reduced to the current level 
of 10 percent.  

The report of an August 1993 VA examination included the 
veteran's report of injury to his back in "the early 
1980's."  His present complaints included pain every other 
day, radiating from his lower to his upper back.  Physical 
examination revealed a moderate dorsal kyphosis and a mild 
dextroscoliosis.  There was no tenderness or muscle spasm.  
Range of motion of the thoracolumbar spine was noted as:  
forward flexion to 80 degrees; backward extension, 35 
degrees; lateral flexion, 20 degrees, bilaterally; rotation, 
20 degrees, bilaterally.  The examiner noted evidence of pain 
on range of motion of all axes of the thoracolumbar spine, 
but no neurological involvement.  

A November 1993 Medical Certificate noted the veteran's 
complaint of low back pain, without radiation.  Physical 
examination of the low back was negative except for spasm.  
The diagnosis was that of low back pain.  

The report of a July 1994 VA examination included the 
veteran's report of severe back pain with associated muscle 
spasm, beginning in "about 1976."  He complained of low 
back pain with paraspinal muscle spasm.  Range of motion of 
the lumbosacral spine was reported and the examiner noted 
objective evidence of pain on motion.  The examiner further 
commented that there were no localizing neurological signs.  
The assessment was that of chronic lumbosacral strain with 
associated paraspinal muscle spasm.  

The veteran was afforded a VA examination in April 1995, at 
which time he reported low back pain.  Although the pain was 
presently not radiating, he reported that on occasion, it 
radiated into the thoracic area.  Motrin reportedly provided 
some pain relief.  Physical examination revealed some 
discomfort in the low back on abduction of both legs, but no 
sensory deficit.  The diagnostic impression was that of 
degenerative joint disease, lumbar spine, thoracic lumbar 
scoliosis and chronic muscle strain, thoracic and lumbar 
spine.

A September 1995 chart extract noted that the veteran 
complained of persistent pain in the thoracic spine, with 
radiation as far as the shoulders and around the rib cage, 
worse in the lower thoracic spine.  It was further noted that 
the pain was aggravated by activities, particularly by work.  
The veteran had no pain, paresthesias, weakness or numbness 
in the lower extremities.  X-ray studies obtained in 1993 
were reviewed and noted to show scoliosis, but no other 
abnormality.  The impression was that of chronic thoracic 
strain, thoracic scoliosis.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service-connected arthritis, thoracic spine, is 
presently rated 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5291.  The 10 percent 
rating presently assigned is the maximum schedular evaluation 
under Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine, moderate or severe.  

As there is no evidence of the residuals of a fracture of the 
vertebra (Diagnostic Code 5285), ankylosis of the spine 
(Diagnostic Code 5286) or ankylosis of the dorsal spine 
(Diagnostic Code 5288), the only applicable basis for an 
increased schedular rating for the veteran's thoracic spine 
disability is under the provisions of Diagnostic Code 5293.  
Under the provisions of that code, a 20 percent rating is 
warranted for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation is assignable for 
severe intervertebral disc syndrome.  A 60 percent evaluation 
is warranted for a pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.  

Considering the evidence as set forth above, the Board finds 
that the preponderance of the evidence is against awarding a 
disability rating greater than 10 percent.  The records show 
persistent complaints of pain and orthopedic findings, but no 
appreciable persistent neurologic deficit.  Although the 
veteran has complained of pain with radiation, the VA 
examination reports and outpatient treatment records do not 
include any neurological findings.  The discharge summary of 
the veteran's 1993 hospitalization in the pain control 
program noted a primary diagnosis of degenerative arthritis 
of the spine.  

Although the evidence demonstrates that the veteran suffers 
from back disability, the objective findings and 
symptomatology do not rise to the level of moderate 
intervertebral disc syndrome contemplated by the rating 
criteria for a 20 percent rating.  38 C.F.R. § 4.7.  In fact, 
intervertebral disc syndrome has not been diagnosed.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.  The Board has considered 
all the relevant factors and finds that the current evidence 
of record does not indicate the veteran suffers from 
additional functional loss due to pain or weakness, other 
than the functional loss already contemplated by the 
veteran's award of a 10 percent evaluation, and thus, a 
disability evaluation in excess of the 10 percent awarded is 
not warranted under 38 C.F.R. § 4.40, 4.45, 4.59.  The 
veteran is currently receiving an evaluation which is based 
on and commensurate with moderate or severe limitation of 
dorsal (thoracic) spine motion, the maximum schedular 
evaluation for limitation of dorsal (thoracic) spine motion.  
Further, a higher rating due to pain with resulting 
functional loss is not appropriate where the veteran is 
receiving the maximum disability rating due to limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).


ORDER

A rating in excess of 10 percent for the service-connected 
arthritis, thoracic spine, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

